EXHIBIT 10.16

 

On December 23, 2005, the Compensation Committee of the Board of Directors of
Franklin Resources, Inc. (the “Company”), pursuant to its authority under the
Company’s 2004 Key Executive Incentive Compensation Plan, established a maximum
individual target award of $7,000,000 for the fiscal year ending September 30,
2006 (the “2006 fiscal year”) for Mr. Gregory E. Johnson, the Company’s
President and Chief Executive Officer. If the Company’s operating profit margin
is at least 26.35% for the 2006 fiscal year, then Mr. Johnson will be entitled
to receive $1,500,000 of the aggregate maximum individual target award. If such
operating profit margin is less than 26.35%, then Mr. Johnson will forfeit any
right to receive this $1,500,000 portion of the target award. If the average of
the percentage growth of diluted earnings per share (as adjusted, if applicable,
by a potential one-time repatriation of foreign-based earnings and made in
accordance with the provisions of the American Jobs Creation Act of 2004,
provided there also should be a special election made pursuant thereto) and
pre-tax operating income for the 2006 fiscal year is 25% or greater, then
Mr. Johnson will be entitled to receive $5,500,000 of the target award. If such
percentage is 20% to 24%, then he will be entitled to receive $4,500,000; if the
percentage is 15% to 19%, then he will be entitled to receive $3,500,000; if the
percentage is 10% to 14%, then he will be entitled to receive $2,500,000; and if
the percentage is 5% to 9%, then he will be entitled to receive $1,500,000. If
such percentage is less than 5%, then Mr. Johnson will forfeit any right to
receive this $5,500,000 portion of the target award. Pre-tax operating income is
defined as total operating revenue less total operating expenses determined on a
consolidated basis reported as operating income included in the Company’s
earnings release issued after the fourth quarter of the 2006 fiscal year.
Notwithstanding the potential amounts receivable pursuant to the target award,
the actual award amounts payable to Mr. Johnson are subject to the Compensation
Committee’s authority to reduce the award amounts otherwise payable to him.
Additionally, the award amounts are payable in cash or common stock at the
discretion of the Compensation Committee.